Case 0:18-cr-60178-BB Document 49 Entered on FLSD Docket 04/06/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 18-cr-60178-BLOOM

 UNITED STATES OF AMERICA,

        Plaintiff,
 v.

 ELYSE DORVIL,

       Defendant.
 ______________________________/

                      ORDER ON MOTION FOR RECONSIDERATION

        THIS CAUSE is before the Court upon Defendant’s Amended Motion for Compassionate

 Release Through Reconsideration, ECF No. [48] (“Motion”). The Court has carefully considered

 the Motion, the record in this case and the applicable law, and is otherwise fully advised. For the

 reasons that follow, the Motion is denied.

        On January 25, 2021, the Court denied Defendant’s Motion for Compassionate Release,

 finding that the § 3553(a) factors did not weigh in favor of release and that Defendant failed to

 demonstrate extraordinary and compelling reasons based upon his underlying health conditions to

 support his request for compassionate release. See ECF No. [47] (“Order”). In the Motion,

 Defendant requests that the Court reconsider the § 3553(a) factors and his health conditions and

 find that compassionate release is warranted in his case.

        A motion for reconsideration requests that the Court grant “an extraordinary remedy to be

 employed sparingly.” Burger King Corp. v. Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1370

 (S.D. Fla. 2002). A party may not use a motion for reconsideration to “relitigate old matters, raise

 argument or present evidence that could have been raised prior to the entry of judgment.”

 Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009) (quoting Michael Linet, Inc.
Case 0:18-cr-60178-BB Document 49 Entered on FLSD Docket 04/06/2021 Page 2 of 3

                                                                      Case No. 18-cr-60178-BLOOM


 v. Vill. of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005)). Within this framework, however,

 a court may grant reconsideration when there is (1) an intervening change in controlling law, (2)

 the availability of new evidence, or (3) the need to correct clear error or prevent manifest injustice.

 Hood v. Perdue, 300 F. App’x. 699, 700 (11th Cir. 2008). Thus, a motion to reconsider is

 “appropriate where, for example, the Court has patently misunderstood a party, or has made a

 decision outside the adversarial issues presented to the Court by the parties, or has made an error

 not of reasoning but of apprehension.” Kapila v. Grant Thornton, LLP, No. 14-61194-CIV, 2017

 WL 3638199, at *1 (S.D. Fla. Aug. 23, 2017) (quoting Z.K. Marine Inc. v. M/V Archigetis, 808 F.

 Supp. 1561, 1563 (S.D. Fla. 1992) (internal quotation marks omitted). A motion for

 reconsideration “is not an opportunity for the moving party . . . to instruct the court on how the

 court ‘could have done it better’ the first time.” Hood, 300 F. App’x at 700 (citation omitted).

 “[T]he movant must do more than simply restate his or her previous arguments, and any arguments

 the movant failed to raise in the earlier motion will be deemed waived.” Compania de Elaborados

 de Cafe v. Cardinal Cap. Mgmt., Inc., 401 F. Supp. 2d 1270, 1283 (S.D. Fla. 2003).

        Upon review, the Motion must be denied because Defendant fails to set forth any ground

 warranting reconsideration. The Motion amounts to no more than disagreement with the Court’s

 reasoning and ultimate conclusions in the Order, which is not a proper basis for reconsideration.

 See Z.K. Marine Inc, 808 F. Supp. at 1563 (“It is an improper use of the motion to reconsider to

 ask the Court to rethink what the Court already though through—rightly or wrongly.”) (citation

 and alterations omitted); see also Roggio v. United States, 2013 WL 11320226, at *1 (S.D. Fla.

 July 30, 2013) (“[W]hen there is mere disagreement with a prior order, reconsideration is a waste

 of judicial time and resources and should not be granted.”) (internal citation and quotations

 omitted). In addition, Defendant raises the same arguments as in his original Motion for




                                                   2
Case 0:18-cr-60178-BB Document 49 Entered on FLSD Docket 04/06/2021 Page 3 of 3

                                                                  Case No. 18-cr-60178-BLOOM


 Compassionate Release, ECF No. [43], and expands upon those arguments. However, those are

 the same arguments that the Court has already considered and rejected in its Order.

        Accordingly, Plaintiff’s Motion, ECF No. [48], is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on April 6, 2021.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

 Copies to:

 Elyse Dorvil, pro se
 18964-104
 Coleman Low
 Federal Correctional Institution
 Inmate Mail/Parcels
 Post Office Box 1031
 Coleman, Florida 33521




                                                 3
